     Case 2:20-cv-02009-GMN-DJA Document 29 Filed 03/11/21 Page 1 of 2




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 637-2345; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff, Deutsche Bank National Trust Company, as Indenture Trustee Under the
 7   Indenture Relating to IMH Assets Corp., Collateralized Asset-Backed Bonds, Series 2005-7
 8                                UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA

10   DEUTSCHE BANK NATIONAL TRUST                    Case No.: 2:20-cv-02009-GMN-DJA
     COMPANY, AS INDENTURE TRUSTEE
11   UNDER THE INDENTURE RELATING TO
12   IMH ASSETS CORP., COLLATERALIZED                STIPULATION AND ORDER TO
     ASSET-BACKED BONDS, SERIES 2005-7,              EXTEND TIME PERIOD TO RESPOND
13                                                   TO MOTION TO DISMISS [ECF No. 15]
                           Plaintiff,
14          vs.                                      [Fifth Request]
15
     OLD REPUBLIC TITLE INSURANCE
16   GROUP, INC.; OLD REPUBLIC NATIONAL
     TITLE INSURANCE COMPANY; DOE
17   INDIVIDUALS I through X; and ROE
18   CORPORATIONS XI through XX, inclusive,

19                        Defendants.

20
21          Plaintiff, Deutsche Bank National Trust Company, as Indenture Trustee Under the
22   Indenture Relating to IMH Assets Corp., Collateralized Asset-Backed Bonds, Series 2005-7
23   (“Deutsche Bank”), and Defendant Old Republic National Title Insurance Company
24   (“ORNTIC”) (collectively, the “Parties”), by and through their counsel of record, hereby
25   stipulate and agree as follows:
26          1. On October 9, 2020, Deutsche Bank filed its Complaint in the Eighth Judicial District
27                Court, Case No. A-20-822776-C [ECF No. 1-1];
28



                                              Page 1 of 2
     Case 2:20-cv-02009-GMN-DJA Document 29 Filed 03/11/21 Page 2 of 2




 1          2. On October 30, 2020, ORNTIC filed a Petition for Removal to this Court [ECF No.
 2             1];
 3          3. On December 10, 2020, ORNTIC filed a Motion to Dismiss [ECF No. 15];
 4          4. Deutsche Bank’s deadline to respond to ORNTIC’s Motion to Dismiss is currently
 5             March 11, 2021 [ECF No. 27];
 6          5. Deutsche Bank’s counsel is requesting a brief extension until March 18, 2021, to file
 7             its response to the pending Motion to Dismiss;
 8          6. This extension is requested to allow Deutsche Bank additional time to finalize and
 9             file its response to the pending Motion in light of the associate attorney for Deutsche
10             Bank currently recovering from contracting the COVID-19 virus.
11          7. Counsel for ORNTIC does not oppose the requested extension;
12          8. This is the fifth request for an extension which is made in good faith and not for
13             purposes of delay.
14          IT IS SO STIPULATED.
15    DATED this 11th day of March, 2021.             DATED this 11th day of March, 2021.
16    WRIGHT, FINLAY & ZAK, LLP                       EARLY SULLIVAN WRIGHT GIZER &
17                                                    McRAE LLP
      /s/ Lindsay D. Robbins
18    Lindsay D. Robbins, Esq.                        /s/ Sophia S. Lau
      Nevada Bar No. 13474                            Sophia S. Lau, Esq.,
19    7785 W. Sahara Ave., Suite 200                  Nevada Bar No. 13365
20    Las Vegas, NV 89117                             8716 Spanish Ridge Avenue, Suite 105
      Attorneys for Plaintiff, Deutsche Bank          Las Vegas, Nevada 89148
21    National Trust Company, as Indenture            Attorneys for Specially-Appearing Defendant
      Trustee Under the Indenture Relating to IMH     Old Republic Title Insurance Group, Inc.
22    Assets Corp., Collateralized Asset-Backed       and Defendant Old Republic National Title
23    Bonds, Series 2005-7                            Insurance Company

24                                                    IT IS SO ORDERED.
25                                                               11 day of March, 2021
                                                      Dated this ____
26
27
28                                                    ___________________________
                                                      Gloria M. Navarro, District Judge
                                                      UNITED STATES DISTRICT COURT

                                               Page 2 of 2
